IN THE SUPREME COURT OF TEXAS


                                444444444444
                                 No. 03-0252
                                444444444444

  IN RE  HOUSTON NORTHWEST PARTNERS, LTD., INDIVIDUALLY AND D/B/A NORTHWEST
                    MEDICAL CENTER AND RENEE BRANCH, R.N.

            4444444444444444444444444444444444444444444444444444
                      On Petition for Writ of Mandamus
            4444444444444444444444444444444444444444444444444444


                                    ORDER


      1.    The Court abated the petition for writ of mandamus June 29,
      2004, to allow the parties to proceed with a hearing on the parties'
      motion to approve the settlement agreement.

      2.    The parties are ordered to notify the Court of the outcome of
           the hearing on the
      motion to approve the settlement agreement.


            Done at the City of Austin, this 29th day June , 2004.


                                       Andrew Weber, Clerk
                                                         Supreme Court of
                                       Texas


                                       By_____________________________
                                           Nancy J. Vega, Deputy Clerk